Williams, J. :
There was evidence tending to show that the defendant Grauer ■indorsed the note, that it was transferred to plaintiff before maturity for full value and without notice to him of any infirmity in the note, and that it was duly protested when.due, and notice given to the *515defendant. The court found these fact to be true, the defendant not desiring to go to the jury. The only question, therefore, for consideration on this appeal is, whether the fact sought to be proved by the defendant, that the note was never given by the maker, never signed or delivered by her, was material, or would, if proved, have constituted a defense to the action in view of the facts so found by the court. There is no doubt as to the law with reference to this question. In Turnbull v. Bowyer (40 N. Y. 456) it was held that an indorsement of negotiable paper was a warranty in law by the indorser, to the holder in good faith, that the paper itself and all the antecedent indorsements were genuine, and even if they were all shown to be forgeries the indorsers would be liable to the holder for the amount of the paper.
The case was properly disposed of by the trial court, and the judgment and order should be affirmed, with costs.
Van Brunt, P. J., Barrett, Rumsey. and Patterson,' JJ., concurred.
Judgment and order affirmed, with costs.